DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 16 is objected to because of the following informalities:  
“a dry powder” in line 2 should be amended to recite --the dry powder--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “substantially” in line 1 is a relative term or term of degree which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 and 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrell et al. 2002/0182265 A1 in view of Hamann 2005/0037054 A1 further in view of Valentine et al. 5,292,534.
Regarding claim 1, Burrell discloses a condom ([0044], the substrate to be coated can be a condom) comprising: a self-lubricating coating ([0008], lubricious coating provides lubricity on wetting; [0008], "final, dried coating"), the self-lubricating coating comprising a dry powder (claims 1, 3, and 4, where the overall coating includes a powder of one or more antimicrobial metals and a water swellable polymer that is a lubricious polymer which can be provided in powder form); wherein the self-lubricating coating becomes lubricious when in contact with a liquid environment ([0035], the lubricious polymers become lubricious on wetting with water or a water-based electrolyte).
Burrell is silent on the condom comprising an interior surface; an exterior surface; and the self-lubricating coating on at least a portion of one or both of the interior and exterior surfaces.
However, Hamann teaches an analogous condom ([0041], the coating of the invention can be applied to a condom) comprising: an interior surface 104 ([0036], inner or wearer-contacting surface 104 of glove (or condom, as described above) 100); an exterior surface 102 ([0036], outer surface or non-wearer-contacting surface 102); and an analogous self-lubricating coating 108 ([0042], dry powdered material 108 is applied to the dry wearer-contacting surface of the dry glove/condom; [0024], dry powder material is a water-soluble detackifier and lubricant that acts to lubricate the user’s skin) on at least a portion of one or both of the interior 104 and exterior surfaces 102 ([0036], wearer-contacting/inner surface 104 has dry powdered material 108 applied thereon).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the condom of Burrell to comprise an interior surface; an exterior surface; and the self-lubricating coating on at least a portion of one or both of the interior and exterior surfaces, as taught by Hamann, "to improve user comfort and donning characteristics” of the article [0037].
Burrell in view of Hamann is silent on the dry powder having a particle size of 300 microns or less.
However, Valentine teaches a dry powder consisting of xanthan gum having a particle size of 300 microns or less (col. 4, line 68-col. 5, line 4, 74 to 850 microns, which includes 300 microns or less).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have specified the dry powder consisting of xanthan gum of Burrell in view of Hamann to have a particle size of 300 microns or less, as taught by Valentine, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 2, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses the self-lubricating coating is substantially non-lubricious when in a dry state ([0035], the lubricious polymers become lubricious on wetting, meaning they are non-lubricious prior to wetting).
Regarding claim 3, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses the liquid environment being aqueous or aqueous-based ([0035], the lubricious polymers become lubricious on wetting with water or a water-based electrolyte).
Regarding claim 4, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses the self-lubricating coating being dry ([0008], "final, dried coating") and/or the condom being dry. 
Regarding claim 5, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses the self-lubricating coating consisting essentially of the dry powder (claims 1, 3, and 4, where the overall coating includes a powder of one or more antimicrobial metals and a water swellable polymer that is a lubricious polymer which can be provided in powder form).
Regarding claim 6, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses the dry powder being water-soluble ([0037], the solvent is the liquid medium used to solubilize the components of the coatings; [0042], the solvent may be water).
Regarding claim 7, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses the dry powder comprising or consisting of xanthan gum ([0046], the lubricious polymer may be xanthan gum).
Regarding claim 8, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses the dry powder being: i) selected from the group consisting of one or more polysaccharides ([0046], the lubricious polymer may be xanthan gum), pullulan, one or more polyacrylamides, carrageenan, aloe vera, and mixtures of two or more of the above; or ii) consists of a polysaccharide; pullulan; a polyacrylamide; carrageenan; or aloe vera.
Regarding claim 9, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses the dry powder comprising a high molecular weight polysaccharide with a molecular weight of 10 KDa or more ([0046], the lubricious polymer may be xanthan gum; as evidenced by Namita Jindal et al. under Science Direct’s overview of Xanthan Gum, the polysaccharide has a molecular weight of 2000 kDa).
Regarding claim 10, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell in view of Hamann is silent on the dry powder having a particle size of: 200 microns or less; or 100 microns or less.
However, Valentine further teaches the dry powder consisting of xanthan gum having a particle size of: 200 microns or less; or 100 microns or less (col. 4, line 68-col. 5, line 4, 74 to 850 microns).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have specified the dry powder consisting of xanthan gum of Burrell in view of Hamann further in view of Valentine to have a particle size of: 200 microns or less; or 100 microns or less, as taught by Valentine, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 11, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses the condom being free of lubricant or is free of oil-based or water-based lubricants ([0035], the lubricious polymers become lubricious themselves upon wetting without an added lubricant).
Regarding claim 12, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell is silent on the weight of the self-lubricating coating being from 0.005 g to 0.5 g per condom.
However, Hamann further teaches the weight of the analogous self-lubricating coating 108 being from 0.005g to 0.5g per condom ([0047], for 8,000-10,000 gloves, about 2 kg of the dry powdered material 108 is used; therefore, the minimum amount of dry powder 108 that is used on average per glove is 2,000 g ÷ 10,000 gloves, which is 0.2 g/glove, which may also be a condom).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the self-lubricating coating of each condom of Burrell in view of Hamann further in view of Valentine to have a weight from 0.005g to 0.5g, as taught by Hamann, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 13, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell is silent on the self-lubricating coating including one or more enhancement actives, optionally wherein one of the one or more enhancement actives is in powder form.
However, Hamann further teaches the self-lubricating coating including one or more enhancement actives, optionally wherein one of the one or more enhancement actives is in powder form ([0038], dry additives 110 may fortify dry powdered material 108, and these additives 110 may include various vitamins, oils, and plants, which are capable of enhancing the coating, for example, with scent (via the jojoba, rose hips, or dried tea tree oil)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the self-lubricating coating of Burrell in view of Hamann further in view of Valentine with one or more enhancement actives, optionally wherein one of the one or more enhancement actives is in powder form, as taught by Hamann, since these enhancement actives “protect and restore mammalian skin” [0038].
Regarding claim 14, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell is silent on one of the one or more enhancement actives being a performance enhancing active, a sensory effect active, a flavor enhancing active, a desensitizing agent, or a vasodilator.
However, Hamann further teaches one of the one or more enhancement actives 110 being a performance enhancing active ([0038], additives 110 may include various vitamins, oils, and plants, which are capable of enhancing performance, for example, with scent (via the jojoba, rose hips, or dried tea tree oil)), a sensory effect active, a flavor enhancing active, a desensitizing agent, or a vasodilator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the one of the one or more enhancement actives of Burrell in view of Hamann further in view of Valentine to be a performance enhancing active, a sensory effect active, a flavor enhancing active, a desensitizing agent, or a vasodilator, as taught by Hamann, since the scents of these scented additives may provide a positive experience to the user while being worn and also “protect and restore mammalian skin” [0038].
Regarding claim 15, Burrell discloses a method of making a self-lubricating condom ([0044], the substrate to be coated can be a condom; [0008], lubricious coating provides lubricity on wetting; [0049] describes how the coatings of the condom are applied; [0008], "final, dried coating") comprising: providing a condom ([0044], the substrate to be coated can be a condom); and coating a self-lubricating coating ([0008], lubricious coating provides lubricity on wetting; [0008], "final, dried coating"), the self-lubricating coating comprising a dry powder (claims 1, 3, and 4, where the overall coating includes a powder of one or more antimicrobial metals and a water swellable polymer that is a lubricious polymer which can be provided in powder form).
Burrell is silent on providing a dry condom having an interior surface and an exterior surface; and coating the self-lubricating coating on at least a portion of one or both of the interior and exterior surfaces.
However, Hamann teaches providing a dry condom 100 ([0036], the glove 100 is dry; [0041], an alternative to the glove is a condom, where it is understood that the rest of the invention (including the dry properties) would be the same) having an interior surface 104 ([0036], inner or wearer-contacting surface 104 of glove (or condom, as described above) 100) and an exterior surface 102 ([0036], outer surface or non-wearer-contacting surface 102); and coating an analogous self-lubricating coating 108 on at least a portion of one or both of the interior 104 and exterior surfaces 102 ([0042], dry powdered material 108 is applied to the dry wearer-contacting surface of the dry glove/condom; [0024], dry powder material is a water-soluble detackifier and lubricant that acts to lubricate the user’s skin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of making a self-lubricating condom of Burrell to comprise providing a dry condom having an interior surface and an exterior surface; and coating the self-lubricating coating on at least a portion of one or both of the interior and exterior surfaces, as taught by Hamann, "to improve user comfort and donning characteristics” of the article [0037].
Burrell in view of Hamann is silent on the dry powder having a particle size of 300 microns or less.
However, Valentine teaches a dry powder consisting of xanthan gum having a particle size of 300 microns or less (col. 4, line 68-col. 5, line 4, 74 to 850 microns).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have specified the dry powder consisting of xanthan gum of Burrell in view of Hamann to have a particle size of 300 microns or less, as taught by Valentine, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 16, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell is silent on the coating step comprising tumbling the dry condom with the self-lubricating coating comprising a dry powder.
However, Hamann further teaches the coating step comprising tumbling the dry condom 100 with the self-lubricating coating 108 comprising a dry powder ([0049], dry powdered material 108 is applied to the dry glove/condom by tumbling the dry powdered material 108 with the dry glove/condom in a tumbling chamber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the coating step of Burrell in view of Hamann further in view of Valentine to comprise tumbling the dry condom with the self-lubricating coating comprising the dry powder, as taught by Hamann, as one of many ways known in the art to apply a coating material ([0024], dry powdered material is applied by aerosol application to, electrostatic application to, by tumbling with, or in other ways known in the art, to a dry wearer-contacting surface of a dried glove”).
Regarding claim 17, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell is silent on the tumbling being dry tumbling.
However, Hamann further teaches the tumbling being dry tumbling ([0049], dry powdered material 108 is applied to the dry glove/condom by tumbling the dry powdered material 108 with the dry glove/condom in a tumbling chamber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tumbling of Burrell in view of Hamann further in view of Valentine to be dry tumbling, as taught by Hamann, since this "method does not require a heating step for the application process... provid[ing] a simple and cheaper application method than using a method that requires heat drying an aqueous coating" [0026].
Regarding claim 19, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell is silent on the coating step further comprising a step selected from the group consisting of electrostatic spraying and powder flocking.
However, Hamann further teaches the coating step further comprising a step selected from the group consisting of electrostatic spraying and powder flocking ([0048], dry powdered coating 108 may be electrostatically applied, where the material 108 is applied in aerosol form).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the coating step of Burrell in view of Hamann further in view of Valentine to further comprise a step selected from the group consisting of electrostatic spraying and powder flocking, as taught by Hamann, since this "method does not require a heating step for the application process... provid[ing] a simple and cheaper application method than using a method that requires heat drying an aqueous coating" [0026].
Regarding claim 20, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell is silent on using from 5g to 500g of dry powder per 1000 condoms.
However, Hamann further teaches using from 5g to 500g of dry powder per 1000 condoms ([0047], 2000 g of powder 108 is used for 8,000-10,000 gloves/condoms, which is about 200-250 g per 1,000 gloves/condoms).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of making the condom of Burrell in view of Hamann further in view of Valentine to comprise using from 5g to 500g of dry powder per 1000 condoms, as taught by Hamann, which is prima facie obvious, since the claimed range encompasses the value disclosed by the prior art (please see MPEP 2144.05).
Regarding claim 21, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses a package comprising the condom according to claim 1 ([0012], invention provides a kit; [0039], kit refers to a package containing a coated substrate), optionally wherein the package comprises foil.
Regarding claim 22, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell further discloses the package being free of any lubricant in a liquid or gel-like state ([0039], since the kit refers to a package containing a coated substrate, and [0035], the lubricious polymers become lubricious themselves upon wetting without an added lubricant, the package would not contain any lubricant whether in a liquid or gel-like state).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrell et al. 2002/0182265 A1 in view of Hamann 2005/0037054 A1 further in view of Valentine et al. 5,292,534 and Cornish et al. 2009/0163689 A1.
Regarding claim 18, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell in view of Hamann further in view of Valentine is silent on the tumbling being carried out for from 15 to 45 minutes.
However, Cornish teaches a method of making an analogous condom ([0014], process for making elastomeric rubber thin film articles applies to condoms) comprising the step of tumbling for from 15 to 45 minutes ([0030], dry tumbling of thin film article for 40-60 minutes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tumbling of Burrell in view of Hamann further in view of Valentine to be carried out for from 15 to 45 minutes, as taught by Cornish, which creates a prima facie case of obviousness, since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05).
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrell et al. 2002/0182265 A1 in view of Hamann 2005/0037054 A1 further in view of Valentine et al. 5,292,534 and Lee 8,256,609 B1.
Regarding claim 23, Burrell in view of Hamann further in view of Valentine discloses the claimed invention as discussed above.
Burrell in view of Hamann further in view of Valentine is silent on the package further comprising a liquid or gel like lubricant.
However, Lee teaches an analogous package 102 also having a condom 122 (fig. 1 and col. 2, lines 50-52), the package 102 further comprising a liquid or gel like lubricant 120 (fig. 1 and col. 2, lines 52-57; furthermore, it is understood that the lubricant is some sort of liquid or gel-like consistency based on col. 2, lines 61-65, where the dispensing of the lubricant is from a focused opening, and col. 4, lines 11-13, where various other liquids and/or gels can be contained within the lubricant compartment, meaning that the lubricant is also a liquid or gel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the package of Burrell in view of Hamann further in view of Valentine with a liquid or gel like lubricant, as taught by Lee, "to use the lubricant separately from the prophylactic, such as for massage or foreplay" (col. 1, lines 16-18).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 10-15, and 18-25 of U.S. Patent No. 10,857,026 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting Patent anticipate the claims of the instant application.
Regarding claim 1 of the instant Application, claim 1 of the conflicting Patent anticipates the claim.
Regarding claim 2 of the instant Application, claim 1 of the conflicting Patent anticipates the claim.
Regarding claim 3 of the instant Application, claim 13 of the conflicting Patent anticipates the claim.
Regarding claim 4 of the instant Application, claim 1 of the conflicting Patent anticipates the claim.
Regarding claim 5 of the instant Application, claim 1 of the conflicting Patent anticipates the claim.
Regarding claim 6 of the instant Application, claim 14 of the conflicting Patent anticipates the claim.
Regarding claim 7 of the instant Application, claim 1 of the conflicting Patent anticipates the claim.
Regarding claim 8 of the instant Application, claim 1 of the conflicting Patent anticipates the claim (xanthan gum being a polysaccharide).
Regarding claim 9 of the instant Application, claim 1 of the conflicting Patent anticipates the claim (xanthan gum inherently having a molecular weight of 10 kDA or more).
Regarding claim 10 of the instant Application, claim 15 of the conflicting Patent anticipates the claim.
Regarding claim 11 of the instant Application, claim 18 of the conflicting Patent anticipates the claim.
Regarding claim 12 of the instant Application, claim 19 of the conflicting Patent anticipates the claim.
Regarding claim 13 of the instant Application, claim 3 of the conflicting Patent anticipates the claim.
Regarding claim 14 of the instant Application, claim 4 of the conflicting Patent anticipates the claim.
Regarding claim 15 of the instant Application, claim 20 of the conflicting Patent anticipates the claim.
Regarding claim 16 of the instant Application, claim 21 of the conflicting Patent anticipates the claim.
Regarding claim 17 of the instant Application, claim 22 of the conflicting Patent anticipates the claim.
Regarding claim 18 of the instant Application, claim 23 of the conflicting Patent anticipates the claim.
Regarding claim 19 of the instant Application, claim 24 of the conflicting Patent anticipates the claim.
Regarding claim 20 of the instant Application, claim 25 of the conflicting Patent anticipates the claim.
Regarding claim 21 of the instant Application, claim 10 of the conflicting Patent anticipates the claim.
Regarding claim 22 of the instant Application, claim 11 of the conflicting Patent anticipates the claim.
Regarding claim 23 of the instant Application, claim 12 of the conflicting Patent anticipates the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786